Citation Nr: 0838434	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-06 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of 
oral/facial surgery, for compensation purposes.

2. Entitlement to service connection for a migraine headache 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) in the 
Texas Army National Guard from October 1975 to April 1976, 
with subsequent periods of inactive duty for training 
(INACDUTRA) verified by service medical records (SMRs) 
provided by the Adjutant General of Texas.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for residuals of facial surgery and 
headaches.  The veteran timely filed a Notice of Disagreement 
(NOD) in January 2005.  The RO provided a Statement of the 
Case (SOC) in February 2005, and the veteran timely filed a 
substantive appeal that same month.  In April 2005, the RO 
provided a Supplemental Statement of the Case (SSOC).  

In April 2005, the veteran testified at a hearing before a 
Decision Review Officer (DRO), where he presented as a 
witness.  A transcript of the hearing is associated with the 
claims folder.

On appeal in May 2007, the Board remanded the case for 
additional development, to include providing VA examinations 
to determine the nature and etiology of any oral or headache 
disability that may be present.  The RO thereafter provided 
another SSOC in July 2008.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the May 2007 Remand 
Order, and that neither the veteran, nor his representative, 
has contended otherwise, and therefore it may proceed with 
its review of this appeal.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

Other Matter

The Board comments that the veteran had applied for non-
service connected pension, which the RO denied in a March 
2005 letter.  Accordingly, this matter has been resolved by 
that decision.


FINDINGS OF FACT

1. The veteran's service medical records (SMRs) reflect that 
the veteran received treatment for an oral condition during 
ACDUTRA, as well as complaints of oral pain during INACDUTRA 
following a reported oral surgery in January 1977; however, 
there is no showing of residuals of oral/facial surgery for 
which a grant of service connection for VA compensation 
purposes is possible; there is no evidence that the veteran's 
oral and head pain are the result of loss of substance of 
body of maxilla or mandible.  
  
2. The veteran's SMRs reflect that the veteran had two 
isolated headaches during ACDUTRA but no diagnosis of an 
underlying disorder manifested by headaches; while the 
veteran has given a history of recurrent headaches since 
service and there is medical evidence of a current diagnosis 
of headaches, there is no competent opinion linking a current 
disability manifested by headaches to ACDUTRA or to an injury 
during INACDUTRA, and the only competent medical opinion of 
record indicates that it is not likely that the veteran's 
current headaches are related to his headaches during 
service.





CONCLUSIONS OF LAW

1. VA has made all reasonable efforts to assist the veteran 
in the development of his service connection claims and has 
notified him of the information and evidence necessary to 
substantiate the claims addressed in this decision; of the 
information VA failed to provide or failed to provide in a 
timely fashion, any resulting  prejudice has been rebutted. 

2. Residuals of oral/facial surgery, claimed as oral and head 
pain, were not incurred in or aggravated by ACDUTRA or 
INACDUTRA.  38 U.S.C.A. 38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.381, 
4.150 (2008).

3. A migraine headache disability was not incurred during 
ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & West Supp. 2007), 
significantly changed the law prior to the pendency of these 
claims.  VA has issued final regulations to implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA provisions include an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  



a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2004 and April 2004 letters sent to the veteran by the RO and 
the May 2007 letter sent to the veteran by the AMC adequately 
apprised him of the information and evidence needed to 
substantiate the claims, and of the information it failed to 
provide in a timely fashion, any resulting prejudice has been 
rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354  (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim,  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The January 2004, April 2004, and May 2007 letters satisfy 
these mandates.  The January 2004 and April 2004 letters 
informed the veteran about the type of evidence needed to 
support his direct service connection claims, namely, proof 
of: (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  The letters made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  Although not required to do so, the RO also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  See 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008) (providing that for 
"applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim").  While no longer legally required, the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his direct service connection claims, 
the avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for a rating in the May 
2007 letter.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide Dingess notice to the veteran prior to the 
December 2004 RO decision that is the subject of this appeal.  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders, 487 F.3d at 886, 891 
(recognizing that "VCAA notice errors are reviewed under a 
prejudicial error rule" and holding that "all VCAA notice 
errors are presumed  prejudicial and . . . VA has the burden 
of rebutting this presumption"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd on other 
grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at 891 ("this opinion does not 
. . . change the rule that reversal requires the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Mayfield, supra; accord Sanders, supra. "  
[A]n error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'"  see Mayfield, 
supra, at 121, and non- prejudicial error may be proven by a 
showing that "the purpose of [VCAA] notice was not 
frustrated, e.g., by demonstrating: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the [defective] notice what was needed, or (3) that a benefit 
could not have been awarded as a matter of law." Sanders, 
supra, at 889; accord Dalton v. Nicholson, 21 Vet. App. 23, 
30 (2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  
Accordingly, "there could be no prejudice if the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, supra, at 128.

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the July 
2008 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of  notification defect).  
Also, in its July 2008 SSOC the RO specifically apprised the 
veteran of the Dingess requirements relating to effective 
dates and disability ratings.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  The Board also parenthetically 
notes that because it has denied service connection for 
residuals of oral/facial surgery and a migraine headache 
disability, any defective Dingess notification in relation to 
effective dates and disability ratings is moot.  See 
Christman v. American Cyanamid Co., 578  F. Supp. 63, 67 
(D.W.Va. 1983) (noting that "mootness means that no actual 
controversy exists which is subject to judicial resolution").  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128. 

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  The veteran received VA 
examinations in June 2008, which were thorough in nature and 
included competent opinions addressing etiology of the 
claimed conditions pursuant to Board instructions.  See May 
2007 Board Remand.  The Board finds that the medical evidence 
of record is sufficient to resolve this appeal, and the VA 
has no further duty to provide an examination or opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law & Regulations

a. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).  
"In line of duty" means any injury incurred or aggravated 
during a period of active military service, unless such 
injury was the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, was the result 
of the veteran's abuse of alcohol or drugs.  38 U.S.C.A. § 
105(a); 38 C.F.R. §§ 3.1(m), 3.301 (2008).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6(a) 
and (d) (2008).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2008).

It follows from this that service connection may be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002 & Supp. 2007).  However, 
presumptive periods do not apply to ACDUTRA or INACDUTRA.  
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").
Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

b. Standard of Proof

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

At the outset, the Board notes that the veteran appears to 
have undergone a name change from his periods of ACDUTA and 
INACDUTRA to the time he submitted his October 2003 service 
connection claims.  Specifically, SMRs reflect that the  
veteran used the last name, "Hollins," whereas present day, 
he uses the surname "Harlins."  Notwithstanding the 
different names employed during these times, the Board 
remains confident that the record contains the correct SMRs 
pertaining to this veteran, as these records reflect the same 
service numbers and social security numbers throughout.

It is contended on behalf of and by the veteran that he has 
headaches and problems with his teeth that originated during 
his period of ACDUTRA.  Specifically, the veteran alleges 
that he had surgery above his teeth that later resulted in 
toothaches and head pain.

a. Factual Background

Dental records indicate that in December 1975, the veteran 
was treated for  "irreversible pulpitis" in tooth #9.  The 
dentist drilled a hole in the tooth in an effort to relieve 
pressure caused by an abscess.  The abscess was still present 
in January 1976 and was drained again.  In March 1976, an 
apecoectomy and cutterage was performed on tooth #9.  An 
August 1977 note indicates that the veteran had oral surgery 
that month; however, there is no discussion as to the type of 
surgery.

The SMRs indicate that the veteran was treated for headaches 
in January 1976 and March 1976.  

A June 2004 private provider record contains a diagnosis of 
"fa[]cial pain from old injury" and headaches from that 
condition.

During his April 2005 DRO hearing, the veteran stated that 
while participating in National Guard service, he underwent 
surgery "above my teeth on some nerves."  He further 
testified that he was treated once during service for a 
headache.  The veteran indicated that he has been treated for 
headaches since leaving service.  He also testified that 
"every time my blood [pressure] goes up or something, they 
come real heavy."

The veteran was afforded a VA dental examination in June 
2008.  The dentist reviewed the claims file and noted that 
several teeth had been extracted after service.  The 
diagnosis included periodontitis and "one episode of 
facial/dental abscess" treated with incision and drainage 
and antibiotics.  The dentist concluded that these conditions 
were not the result of military service. 

The veteran was also afforded a neurological examination in 
June 2008.  The veteran complained of daily headaches 
starting after dental surgery.  He reported dizziness, 
blurred vision, and occasional nausea associated with the 
headaches.  The veteran related that he was being followed 
for severe hypertension, and that while he took blood 
pressure medications, the condition had not been controlled.  
The examiner noted that the veteran's blood pressure was 
200/120.  He determined that the "headaches more likely than 
not related to his hypertension and not his dental problem."  
He further opined that the veteran's current headaches "are 
less likely than not related to his headaches in the 
military."

b. Discussion 

Residuals of oral/facial surgery

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916, such as impairment of the 
mandible, loss of a portion of the ramus, loss of a portion 
of the maxilla, and limited motion of the temporomandibular 
articulation.  Compensation is available for loss of teeth 
only if such is due to loss of substance of body of maxilla 
or mandible. Otherwise, a veteran may be entitled to service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  See 38 U.S.C. § 1712 (West 2002); 
38 C.F.R. §§ 3.381, 17.161 (2006); as indicated above, this 
case has been developed solely on the basis of entitlement to 
VA compensation based on a grant of service connection, and 
consideration is not herein afforded as to the veteran's 
eligibility for VA dental treatment on an outpatient basis.

Based on the results of the December 2004 dental examination 
and the rest of the competent medical evidence in the claims 
file, the Board is unable to conclude that the veteran has 
residuals of claimed in-service oral/facial surgery.  The 
record reflects that the an apecoectomy and cutterage was 
performed on tooth #9 during ACDUTRA in an effort to relieve 
pressure caused by an abscess.  The aforementioned incident 
is the basis of the veteran's allegation that he is entitled 
to service connection for residuals of oral/facial surgery.  
There is no indication that such incident entailed or 
otherwise resulted in any disorder for which a grant of 
service connection is permitted and service medical and 
dental records are otherwise negative for any such 
disability.  The Board specifically notes that there is no 
medical or dental evidence to show that any of the veteran's 
extractions or periodontal disease resulted from the loss of 
substance of the body of maxilla or  mandible.  The only 
competent opinions addressing the contended causal link weigh 
against a finding of a post-service dental disorder linked to 
any in-service event for which service connection is possible 
under 38 C.F.R. § 4.150,  Diagnostic Codes 9900-9916.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call or being placed on limited duty. See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is 
competent to report what comes to him through his senses.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
as a lay person, the veteran has not been shown to be capable 
of making medical conclusions.  Thus, his statements 
regarding the diagnosis and etiology of his headaches are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Headaches

The Board also determines that the evidence preponderates 
against the veteran's claim for service connection for a 
migraine headache disability.  

While the Board recognizes that the veteran experienced two 
separate bouts of headaches during ACDUTRA, the record 
contains no medical evidence documenting the continual 
persistence of headaches immediately after service and 
continuously since that time, which preponderates against the 
claim based on a theory of chronicity in service and 
continuity thereafter under 38 C.F.R. § 3.303(b).  In fact, 
the first post-service indication of the veteran's complaint 
about headaches occurred in June 2004, some 28 years after 
his period of ACDUTRA.  Such a significant lapse in time 
weighs against this claim.  Maxson, 12 Vet. App. at 459.  
Further weighing against this claim is the fact that the 
medical evidence does not suggest any link between a current 
disability manifested by headaches and the veteran's ACDUTRA 
or any incident thereof.  On the contrary, the only competent 
medical opinion attributed these headaches to the veteran's 
hypertension.  The Board notes that the veteran himself 
attributed the headaches to his high blood pressure during 
the April 2005 DRO hearing.

The Board has considered the veteran's statements regarding 
alleged residuals of in-service dental treatment, but where 
the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
supra.




IV. Conclusion 

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for residuals of oral/facial surgery, for 
compensation purposes, and a migraine headache disability.  
As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine does not apply to the 
instant case.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364-65 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.   


ORDER

Service connection for residuals of oral/facial surgery, for 
compensation purposes, is denied.

Service connection for a migraine headache disability is 
denied.



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


